Citation Nr: 0425326	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  02-00 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a low back 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel 





INTRODUCTION

The veteran served on active duty from March 1977 to August 
1997.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the veteran's claims for service 
connection for hepatitis C and a low back disability.  
Jurisdiction of the veteran's file has subsequently been 
transferred to the RO in Baltimore, Maryland. 

The rating decision on appeal also denied service connection 
for sinusitis.  An August 2002 rating decision granted 
service connection for sinusitis, with an evaluation of 10 
percent, effective in March 2001.  The veteran did not 
disagree with this determination.  The Board may only 
exercise jurisdiction over an issue after an appellant has 
filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1993).  Accordingly, the sole issues before the 
Board on appeal are entitlement to service connection for 
hepatitis C and a low back disability. 

In July 2004, after the RO's most recent adjudication, the 
veteran provided the RO with contentions and evidence 
regarding an issue not currently before the Board.  The RO 
forwarded this correspondence to the Board.  As a result, the 
Board finds that adjudication of the veteran's claims for 
service connection for hepatitis C and a low back disability 
at this time is proper.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  See Disabled American Veterans, et al. 
(DAV) v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (explaining that 38 C.F.R. § 19.9(a)(2) was 
invalid because in conjunction with 38 C.F.R. § 20.1304, it 
allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver, which was contrary to 38 
U.S.C. § 7104(a)); and VAOPGCPREC 1-2003 (explaining that the 
DAV decision does prohibit the Board from rendering a final 
decision based upon newly obtained evidence without the 
appellant's first waiving initial consideration of any such 
evidence by the RO).  
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence indicates that the veteran 
incurred hepatitis C during active duty but it was caused by 
intravenous drug use; direct service connection for disease 
or disability due to substance abuse is precluded by law.

3.  A chronic low back disability, to include mild 
degenerative changes of the lumbar spine, were first shown 
more than four years after service; the competent medical 
evidence shows that a chronic low back disability was not 
present during service, there is no medical evidence of 
continuity of low back symptoms for a period of more than 4 
years post-service, and the competent medical evidence fails 
to show a nexus between a current low back disability and any 
incident of a finding recorded during service.


CONCLUSIONS OF LAW

1.  Service connection for hepatitis C is not warranted.  38 
U.S.C.A. §§ 105, 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.301, 3.303, 3.304 (2003); VAOPGCPREC 2-
98, VAOPGCPREC 7-99.  

2.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

The appellant filed his claims after the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that 
discussions in the November 2001 rating on appeal, the 
January 2002 statement of the case (SOC) and the August 2002 
supplemental statement of the case (SSOC) adequately informed 
him of the information and evidence needed to substantiate 
his claims for service connection.  A July 2001 letter to the 
veteran addressed his claim for service connection for 
hepatitis C, and informed him of the risk factors for this 
infection.  A VCAA notice letter dated in January 2002 
informed him of the VCAA's implementing regulations, 
including that VA would assist him in obtaining government or 
private medical or employment records, provided that he 
sufficiently identified the records sought and submitted 
releases as necessary.  The Board finds that this document 
shows that the appellant was notified of the evidence needed 
to substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini II)), the Court of Appeals 
for Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  

In this case, VCAA notice was not provided to the veteran 
before the RO decision that is the subject of this appeal.  
Specifically, he appealed a November 2001 rating decision and 
only after that rating action was promulgated did the AOJ, in 
January 2002, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
However, VA can show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant by use of the 
doctrine of harmless error, albeit only "when a mistake of 
the administrative body is one that clearly had no bearing on 
the procedure used or the substance of decision reached"' 
(quoting Braniff Airways v. CAB, 379 F.2d 453, 466 (D.C. Cir. 
1967) (emphasis added)).  See also 38 U.S.C. § 7261(b)(2); 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is 
no implicit exemption for the notice requirements contained 
in 38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")

VCAA provisions were subsequently considered and complied 
with prior to certification of the veteran's claims to the 
Board.  In addition, there is no indication that there is any 
additional evidence to obtain, and there has been a complete 
review of all the evidence of record.  See 38 U.S.C. 
§ 7261(b)(2) (West 2002); Conway, supra.  The veteran has not 
identified any outstanding pertinent medical records or 
indicated that he was in the process of obtaining such 
records.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  A claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  In 
view of the foregoing, not withstanding Pelegrini II, there 
is no indication that there is additional evidence to obtain; 
and there has been a complete review of all the evidence of 
record.  The Board finds that there is no prejudice to the 
appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the January 2002 VCAA notice letter to the veteran, the RO 
informed the veteran that he could "help us with your claim 
by doing the following:  tell us about any additional 
information or evidence that you want us to try to get for 
you."  Since that time, the veteran has not identified any 
outstanding pertinent medical records or indicated that he 
was in the process of obtaining such records.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated service and post-
service medical records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The Board notes that in March 2002, VA conducted an 
examination and obtained a medical opinion with respect to 
the veteran's claims.  The Board finds that the relevant 
medical evidence of record, to include this report and 
opinion, contains sufficient detail to make a decision on the 
veteran's claims.  Thus, there is no duty to provide 
additional examination with regard to these issues.  38 
U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board further notes that during the pendency of his 
claims the appellant has been afforded opportunities to 
submit information relating to any additional evidence that 
may be available.  He has failed to identify any sources of 
additional outstanding evidence or indicate that he was in 
the process of obtaining additional evidence.  It is clear 
that there is no additional relevant evidence that has not 
been obtained and that the appellant desires the Board to 
proceed with its appellate review.  See Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claims.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

Factual Background 

The veteran had approximately 20 years of active service, 
from March 1977 to March 1997.  He contends that he incurred 
his current hepatitis C during active duty, possibly due to 
vaccination shots.  He also states that he developed daily 
back pain while on active duty, due to walking on steel 
decks.  In July 2001 correspondence, the veteran stated 
through his representative that his risk factor for hepatitis 
C was tattoos.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records show that he had some 
tattoos before service.  In January 1984 he complained of low 
back pain, which was diagnosed as low back strain.  He denied 
any trauma.  The report of the veteran's March 1997 
separation medical examination provides that the veteran's 
spine was normal on clinical examination.  The report 
identifies no pertinent defects or diagnoses.  The March 1997 
report of the veteran's separation medical history provides 
that he complained of daily recurrent back pain and did well 
with a chiropractor.  

Private medical records show treatment and diagnoses of 
hepatitis C beginning in 1999.  The report of a May 1999 
follow-up visit provides that the veteran admitted to a 
history of intravenous (I.V.) drug use many years earlier, 
drank alcohol to excess, and had tattoos in the past.  In a 
November 2001 statement, the veteran's private physician 
stated that the veteran was diagnosed with hepatitis C in May 
1999; it was noted that, although it was impossible to detect 
when he might have contracted it, usually symptoms appeared 
between 10-20 years after exposure, which placed the 
veteran's probable onset date for hepatitis C within the 
veteran's 20 years of service.  

The report of a March 2002 VA medical opinion provides that 
the veteran had old and new medical records with him.  The 
examiner set forth findings from the veteran's medical 
records, and noted that the veteran had used I.V. drugs 
during active duty in 1984/1985, with the last time in 1985.  
The examiner's assessment was that the veteran had incurred a 
hepatitis C infection with resulting chronic hepatitis during 
his military service.  The examiner was unable to ascertain 
the exact onset of that infection.  As far as the mode of 
hepatitis C acquisition, it was likely to be related to drug 
use during service.  A single tattoo had a small but dubious 
association with hepatitis C transmission, unlike the high 
risk posed by I.V. drug use.

The report of a March 2002 VA examination provides that the 
examiner reviewed the veteran's claims file and medical 
records.  The veteran denied any injury to this back and 
contended that he had low back pain intermittently throughout 
his active service, that evolved because of walking on steel 
decks.  The examiner set forth the results of current 
physical examination.  X-rays of the lumbar spine showed mild 
degenerative changes commensurate with his age.  The final 
impression was history of low back pain.  The examiner stated 
that based on the medical records, he was unable to establish 
a chronic ongoing medical condition with regard to the 
veteran's lower back that would be considered related to his 
military service.  

The veteran has submitted copies of documents regarding the 
transmission of blood borne pathogens by jet injectors, and 
the transmission of hepatitis C by tattooing. 

Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, certain chronic diseases, including arthritis, 
may be presumed to have incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
(See 38 C.F.R. § 3.301(d) regarding service connection where 
disability or death is a result of abuse of drugs.)  Where 
drugs are used for therapeutic purposes or where use of drugs 
or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105; 38 C.F.R. §§ 
3.1(m) (2003).  VA's General Counsel has confirmed that 
direct service connection for a disability that is a result 
of a claimant's own abuse of alcohol or drugs is precluded 
for purposes of all VA benefits for claims filed after 
October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 
64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), 
published at 63 Fed. Reg. 31,263 (February 10, 1998).

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  Further, it is the Board's 
responsibility to make such determinations.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for hepatitis C.  In 
support of this conclusion, the Board notes that the 
veteran's May 1999 admission of I.V. drug use to his private 
physician is more probative than his July 2001 statement, 
through his service representative, that his only risk factor 
was tattoos.  The May 1999 statement was made in connection 
with private treatment.  The July 2001 statement was made in 
connection with a claim for VA benefits.  Further, the March 
2002 VA examination also provides a history of I.V. drug use 
during active duty.  The report was based on a review of the 
veteran's medical records as well as an interview with him. 

The Board recognizes the documents submitted by the veteran 
regarding transmission of blood borne pathogens and hepatitis 
C.  However, these documents are too general in nature to 
provide, alone, the necessary evidence to show that the 
veteran incurred hepatitis C while on active duty by some 
manner other than I.V. drug use.  See Sacks v. West, 11 Vet. 
App. 314, 316-17 (1998).  The medical treatise, [textbook, or 
article] must provide more than speculative, generic 
statements not relevant to the veteran's claim but must 
discuss generic relationships with a degree of certainty for 
the facts of a specific case.  Wallin v. West, 11 Vet. App. 
509, 514 (1998).  The documents in the current case do not 
provide statements for the facts of the veteran's specific 
case. Therefore, the Board concludes that they do not show to 
any degree of specificity a relationship or connection 
between his hepatitis C and any incident of active duty other 
than I.V. drug use. 

In addition, the veteran has failed to submit any medical 
evidence to support his contention that hepatitis C was 
caused by anything other than I.V. drug use.  As a layperson, 
the veteran is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation or 
etiology.  Espiritu, supra.  As a result, the veteran's own 
opinion relating his hepatitis C infection to in-service 
tattoos or vaccination shots is not probative medical 
evidence in support of his claim.  

The September 2001 private opinion supports the claim to the 
extent that, in a brief, conclusory statement, the physician 
essentially concluded that the veteran's hepatitis began 
during active service.  This physician did not address the 
question of etiology (i.e., whether the hepatitis was caused 
by IV drug abuse versus some other in-service event, such as 
a vaccination or tattoos).  The March 2002 VA opinion clearly 
weighs against the veteran's claim.  Unlike the September 
2001 statement, this opinion was based on a review of the 
veteran's medical records and contains an opinion regarding 
cause of the veteran's hepatitis C.  Further, while the 
opinion uses the word "likely", when viewed in its entirety 
the opinion plainly means that the veteran's I.V. drug use is 
the most likely cause of his hepatitis C infection.  The 
examiner discounted the veteran's other risk factor, tattoos, 
as much less likely to cause hepatitis C infection than I.V. 
drug use.  The fact that the hepatitis probably began during 
service is not in dispute; the appeal turns on the question 
of whether it was due to IV drug abuse, which by VA 
regulation is willful misconduct that precludes a grant of 
service connection on a direct incurrence basis.  The March 
2002 VA opinion is the only competent evidence that addresses 
this latter question and it clearly goes against the 
veteran's claim. 

In summary, the competent medical evidence indicates that the 
veteran incurred hepatitis C during active duty but it was 
caused by intravenous drug use.  Accordingly, direct service 
connection for disease or disability due to substance abuse 
is precluded by law.  38 C.F.R. §§ 3.301; VAOPGCPREC 2-98, 
VAOPGCPREC 7-99.  

As the preponderance of the evidence is against the claim for 
service connection for hepatitis C, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

The Board also finds that the preponderance of the evidence 
is against the veteran's claim for service connection for a 
low back disability.  

In so finding, the Board recognizes the veteran's own 
assertions that he experienced low back pain during active 
service due to walking on steel decks.  However, as noted 
above, as a layperson the veteran is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
medical causation or etiology.  Espiritu, supra.  Thus, his 
own opinion relating to the cause of any current low back 
disability is not probative medical evidence in support of 
his claim.  

The Board is aware that the veteran complained of low back 
pain at one time while on active duty, complained of daily 
back pain at separation, and apparently underwent some 
chiropractic treatment during service.  On the other hand, 
the veteran's spine was normal on clinical examination at 
separation.  Thus, the service medical evidence does not show 
objective findings consistent with a chronic low back 
disability.  38 C.F.R. § 3.303.  Arthritis of the lumbar 
spine was not demonstrated within one year of service; 
therefore, service connection is not warranted on a 
presumptive basis, and there is no post-service medical 
evidence to show continuity of low back symptomatology for a 
period of well over 4 years after service.  38 C.F.R. 
§ 3.303; Savage v. Gober, 10 Vet. App. 488 (1997).  

As to the question of a nexus between a current low back 
disability and service, the Board finds that the March 2002 
VA examination report is probative evidence against the 
contended causal relationship.  The opinion was proffered by 
a physician and is based on a review of the veteran's medical 
records.  It contains references to current examination 
results as well as physical findings set forth in the medical 
record.  This fact is particularly important, in the Board's 
judgment, as the references make for a more convincing 
rationale.  Thus, the only competent medical opinion of 
record goes against the veteran's claim of a nexus between a 
current low back disability and service. 

In summary, a chronic low back disability, to include mild 
degenerative changes of the lumbar spine, were first shown 
more than four years after service.  The competent medical 
evidence shows that a chronic low back disability was not 
present during service, there is no medical evidence of 
continuity of low back symptoms for a period of more than 4 
years post-service, and the competent medical evidence fails 
to show a nexus between a current low back disability and any 
incident of a finding recorded during service.

As the preponderance of the evidence is against the claim for 
service connection for a low back disability, the benefit of 
the doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra; Ortiz, supra.


ORDER

Service connection for hepatitis C is denied.

Service connection for a low back disability is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



